Citation Nr: 1021770	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
discectomy at L4-5 for a herniated nucleus pulposus, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965, December 1998 to December 1999, and from January 2000 
to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The October 2006 decision denied 
an increased rating for a service-connected low back 
disability and a claim for TDIU.

In a June 2003 rating decision, the Veteran was granted 
service connection for residuals of a discectomy for a 
herniated nucleus pulposus with an evaluation of 60 percent 
effective January 17, 2001 to September 23, 2002, under 
Diagnostic Code 5293.  The RO assigned two separate 40 
percent disability evaluations for residuals of a discectomy 
for a herniated nucleus pulposus with neurological 
manifestations, and for residuals of a discectomy for a 
herniated nucleus pulposus with orthopedic manifestations, 
effective September 23, 2002, under Diagnostic Codes 5293-
8520 and 5293-5292, respectively.  

The RO noted these two separate disability evaluations 
equaled a 60 percent disability rating, and therefore, there 
was no change in the disability rating.   See 38 C.F.R. 
§ 4.25 (2009).

The October 2006 rating decision denied an increased rating 
for the Veteran's back disability and continued the combined 
60 percent disability rating.

In a March 2007 rating decision, the RO continued the 60 
percent disability rating for residuals of a discectomy for a 
herniated nucleus pulposus, effective January 17, 2001 under 
Diagnostic Codes 5243-5293.  The two separate evaluations of 
service-connected residuals of a discectomy for a herniated 
nucleus pulposus with neurological and orthopedic 
manifestations were discontinued based on clear and 
unmistakable error (CUE) and replaced with the single 60 
percent rating under Diagnostic Code 5293.

The Veteran and his spouse testified before the undersigned 
at a hearing at the RO in May 2009.  A transcript is of 
record.

In August 2009, the Board remanded this matter for further 
evidentiary and procedural development, to include a search 
for a vocational rehabilitation file, VA treatment records, 
and to schedule the Veteran for a VA examination.  


FINDINGS OF FACT

1.  The Veteran does not have ankylosis of the thoracolumbar 
spine or any associated neurologic impairment.

2.  The Veteran's service-connected disability does not 
preclude employment for which his education and occupational 
experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for residuals of a discectomy at L4-5 for a herniated nucleus 
pulposus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5293-5295 (2002, 2003), 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for TDIU have not been met.  38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, and implementing regulations impose obligations on 
VA to provide Veterans with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the Veteran that, to 
substantiate such a claim: (1) the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating and TDIU claims, in correspondence sent to the Veteran 
in June 2006 and May 2008. These letters told the Veteran 
that he could substantiate the claim with evidence that the 
disability had worsened, notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his increased rating claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  

The June 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claims. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the June 2006 and May 2008 letters.

Some of the VCAA notice was provided after the initial 
adjudication of the claim.  This timing deficiency was cured 
by readjudication of the claims in a supplemental statement 
of the case issued after the notice was provided.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA and private treatment providers.  
Additionally, the Veteran was afforded adequate VA 
examinations in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
In applying these regulations, VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).  These 
provisions are not for consideration where, as in this case, 
the veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Rating Criteria

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2009).  These 
changes took effect prior to the current claim for an 
increased rating.

The RO has rated the Veteran's disability under the old 
Diagnostic Code 5293.  He is in receipt of the highest 
percentage available under that code.  The Veteran's claim 
for increase has been recognized as being received in June 
2006.  Hence, his claim is considered under the rating 
criteria that have been in effect since September 2003.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Under the currently applicable Diagnostic Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. However, this provision does not avail the Veteran in 
this matter, as the regulation provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation contemplates a finding of 
unfavorable ankylosis of the entire thoracolumbar spine, a 
clinical finding not shown to be present in the Veteran's 
case. Unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  Id. 

Residuals of a Discectomy

Background

In August 2006, the Veteran was afforded a VA examination and 
reported low back pain, more on the right side and midline.  
The examiner noted it was more the right sacroiliac joint, 
however, did not radiate down his legs.  The duration of the 
pain tended to last for approximately 60-90 minutes in the 
morning, characterized as a dull pain, relieved by taking 
Ibuprofen and walking.  Within approximately two hours he 
"walked the pain out."  He had not had any flare-ups other 
than in 2002 when his back "went out" and he dropped to his 
knees.  He stated he was taken to the hospital and had an 
MRI; however, he was unsure of the results.  

He reported that he sat in a recliner every evening for 2-4 
hours and when he got up he felt stiff in his low back.  He 
reported the pain and discomfort was a 4 out of 5.  
Precipitating factors were sitting in a reclining chair and 
alleviating factors were walking and moving about.  He had no 
additional limitation of motion or functional impairment 
during a flare-up other than he had to rest and lay down or 
take more medication.  He had no bladder or bowel complaints.  
He reported he was able to do all his usual daily activities 
including walking, eating, grooming, bathing, toileting, 
dressing, and his usual recreational activities was driving 
or walking.  

The examiner noted the Veteran tended to stand and bend 
forward slightly at the hips and measuring in a straight line 
from his ankles to the upper back when bending forward was 10 
degrees.  On forward flexion, he could bend forward from 10 
degrees of forward flexion and stand into 70 degrees; he came 
within 3 inches of touching his toes.  Extension was from 10 
degrees of forward flexion, he extended another 20 degrees, 
giving him a total of 10 degrees of absolute extension in a 
standing position.  Flexion sideways and rotation was 0 to 30 
degrees to the left and right.  During the test for endurance 
(DeLuca), he was able to rapidly bend over and touch his toes 
and by the tenth time, he was able to actually his toes with 
outstretched hands.  He was able to walk on his toes and 
heels without any muscular weakness.  

In viewing the spine from the posterior aspect, he had a 3 
inch well-healed incision in the midline over L5 and S1.  He 
did have a scoliotic curve in the lumbar area with the apex 
to the right.  He could stand on either foot without any 
difficulty, had full straight leg raising in a sitting 
position, lying down he had straight leg raising to 60 
degrees.   He had normal motor and sensory examinations in 
both lower extremities.  

The examiner stated the Veteran only had some stiffness to 
his lower lumbar spine, which was demonstrated on X-rays.  X-
rays showed that his leg lengths were equal with a standing 
pelvis. He had osteoarthritic changes at L4-5 and L5-S1 
consistent with stiffness in the morning.  His major problem 
of distance walking appeared to be related to his vascular 
disease and not to his spine.  The osteoarthritis of the 
spine appeared to be definitely aggravated by his sitting 
every evening in a reclining chair with his feet elevated for 
2-4 hours.  The examiner opined the Veteran would do well to 
start a program of walking, swimming, and avoid smoking in 
order to alleviate the problems of vascular disease and 
osteoarthritis of the lumbar spine.  

The examiner stated the Veteran had no residuals from his 
prior disc surgery and had made a complete recovery.  He had 
no neurological difficulties, either motor or sensory, no 
restriction of motion, and normal DeLuca testing.

In a May 2007 VA treatment record, the Veteran reported he 
was cutting grass, and developed chest and shoulder pain 
after driving.

During VA treatment in February 2009, the Veteran reported 
that he was experiencing low back pain at a level of 4, on a 
10 point scale.

A March 2009 VA X-ray study, showed a stable grade 1 
anterolisthesis of L4 on L5.  Alignment was otherwise 
satisfactory.  Lumbar vertebrae maintained stable height.  
There was stable loss of disc height at L5-S1 and to lesser 
extent at L4-L5.  There was facet arthropathy at L4-L5 with 
stable sclerosis of the right facet joint.  The examiner 
concluded the lumbar spine was stable.

At his May 2009 Board hearing, the Veteran testified that he 
was unable to walk, stand, or sit for prolonged periods.  He 
also stated that he had limited motion and was unable to 
perform household chores and yard work.  He testified that he 
had primarily worked in physically demanding jobs, and due to 
his increased back pain he was unable to work anymore.  His 
wife testified that she had seen no improvement in his 
disability since his back surgery.

A June 2009 VA primary care note shows that the Veteran 
reported that he "felt good" had no pain, and stated that 
"everything is fantastic."  

The Veteran was afforded a VA examination in January 2010.  
The examiner noted that straight leg raising on the right and 
left was 0 to 90 degrees, four times, with no pain, weakness, 
fatigue, or lack of endurance.  Knee and ankle jerk was 1+ 
bilaterally.  Forward flexion was 0 to 90 degrees, four 
times, with no pain weakness, fatigue or lack of endurance.  
Extension was 0 to 20 degrees, four times, left sided 
discomfort, but no pain, weakness, fatigue or lack of 
endurance.  Left lateral flexion was 0 to 20 degrees, four 
times, with severe discomfort but no pain, weakness, fatigue 
or lack of endurance.  Right and left lateral flexion was 0 
to 30 degrees four times, with no pain, weakness, fatigue or 
lack of endurance.  Left and right lateral rotation was 0 to 
30 degrees four times, with no pain, weakness, fatigue or 
lack of endurance.  The Veteran could stand on his toes four 
times, rotate back to his heels four times with no pain, 
weakness, fatigue, or lack of endurance.  He performed half a 
squat, four times with no pain, weakness fatigue or lack of 
endurance.

The Veteran complained of daily constant low back pain and 
discomfort in the morning and after a period of one to two 
hours walking, the pain subsided. There was no history of 
flare ups or hospitalizations for incapacitating episodes.  
He had not described any neurological or motor weakness.  
During the past 12 months there had been no history of any 
incapacitating episodes.

The examiner diagnosed a normal examination of the Veteran 
with no apparent functional impairment.  The examiner stated 
that on the basis of the examination and the lack of 
objective scientific evidence, there was no evidence 
whatsoever to preclude full employment or sedentary 
employment.  This included the history that the Veteran 
submitted for his back pain which had subsided.  In addition, 
the examiner noted the claims file did not reveal any medical 
evaluation since the orthopedic examination of 2006.

Complete paralysis of the sciatic nerve occurs when the foot 
dangles and drops, when no active movement is possible of 
muscles below the knee and when flexion of the knee is 
weakened or, on rare occasions, lost. Such complete paralysis 
warrants an 80 percent disability rating. Severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  Moderately severe incomplete paralysis 
warrants a 40 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating and mild 
incomplete paralysis warrants a 10 percent disability rating.  
38 C.F.R. § 4.126, DC 8720.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Disabilities 
involving sciatic nerve impairment that are wholly sensory 
may be rated, at maximum, as moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).

Analysis

In order to receive a higher disability rating, the Veteran 
would need to have unfavorable ankylosis of the entire spine 
or have sufficient limitation of motion and neurologic 
impairment to combine for a rating in excess of 60 percent.  

Ankylosis is a condition in which the spine is fixed in 
position.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  During his 
August 2006 and January 2010 VA examinations, the Veteran had 
forward flexion of 0 to 90 degrees, indicative of normal 
spinal movement.  His ability to move the spine shows that he 
did not have ankylosis.

The relevant medical evidence of record shows that the August 
2006 and January 2010, VA examiners reported a normal 
examination of the Veteran with no apparent functional 
impairment.  

Notwithstanding the Veteran's reports of pain, stiffness and 
limitations in his ability to lift, there is no other 
evidence of neurologic impairment during the appeal period.

As the Veteran noted no disturbances of bowel or bladder 
habits, nor does the evidence show any radiculopathy of the 
lower extremities due to the Veteran's service-connected low 
back disability, a separate rating for neurologic 
manifestations is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The evidence is against a 
finding that the Veteran's back disability meets or 
approximates the criteria for an increased rating.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.

Extra-Schedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

As discussed above the Veteran's disability is manifested by 
complaints of pain and stiffness on occasion without 
objective evidence of limitations on examination.  Pain and 
other functional limitations are contemplated by the rating 
criteria.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a.  
There has been no allegation or evidence of factors that are 
outside the rating schedule.  As such, referral for 
extraschedular consideration is not warranted.  


TDIU
 
VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  The regulations provide that if there is 
only one such disability, it must be rated at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non-service connected 
condition and advancing age, which would justify a TDIU due 
solely to the service-connected conditions.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Veteran has been granted service connection for residuals 
of a discectomy at L4-5 for herniated nucleus pulposus, rated 
60 percent disabling effective January 17, 2001.  He thus 
meets the percentage criteria laid out in 38 C.F.R. § 
4.16(a).

The remaining question is whether the Veteran's service-
connected back disability precludes gainful employment for 
which his education and occupational experience would 
otherwise qualify him.

The August 2006 VA examiner stated the Veteran had no 
residuals from his prior disc surgery and had made a complete 
recovery.  He had no motor or sensory neurological symptoms 
and no restriction of motion.

In a January 2010 VA examination, the examiner found the 
examination to be normal with no apparent functional 
impairment.  The examiner concluded that on the basis of the 
examination and the lack of objective scientific evidence, 
there was no evidence whatsoever to preclude full employment 
or sedentary employment.  

Although the Veteran was granted disability benefits by the 
Social Security Administration (SSA) in September 2004, 
effective February 1, 2004, the medical evidence relied on by 
SSA is dated prior to September 2004 and did not consider 
evidence of the Veteran's back disability during the current 
appeal period.  

While a SSA determination is normally considered relevant 
evidence the Board weighs and evaluates, it is not 
dispositive of the issue. Indeed, each agency has its own law 
and regulations to consider in making such a determination; 
and, as such, a finding of unemployability by SSA is not 
binding on VA.  Faust v. West, 13 Vet. App. 342, 356 (2000).  

Additionally, records from the Social Security Administration 
(SSA) show that the Veteran was determined to have been 
disabled, due to a combination of service connected back 
disability and non-service connected peripheral (arterial) 
vascular disease.  A SSA Physical Residual Functional 
Capacity Assessment (completed by a medical consultant) 
showed that the Veteran's limitations included heavy lifting, 
repetitive bending, and prolonged walking.  The Veteran 
reported previous occupations as a gas attendant at a 
convenience store, pizza deliveryman, and working as a shelf 
stocker.  SSA apparently did not consider the Veteran's 
extensive experience as an information technology specialist.  

The recent VA examinations and clinical records are more 
probative of the impact of the Veteran's back disability on 
his ability to obtain or maintain gainful employment than the 
older SSA records and decision, which do not appear to have 
considered a complete picture of the Veteran's occupational 
experience and which took into account the effects of non-
service connected disabilities.

The Veteran and his spouse have provided testimony as to the 
significant limitations resulting from his back disability, 
but he has not reported such limitation during clinical 
treatment and the VA examination reports do not show such 
significant limitations.

After considering the entire record, the Board finds that the 
Veteran is not wholly precluded from substantially gainful 
employment solely by reason of his service-connected 
disability. In fact, the preponderance of the evidence does 
not support a finding that the Veteran is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected disability.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim. The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to a TDIU must be denied. See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

An increased rating for residuals of a discectomy at L4-5 for 
herniated nucleus pulposus, is denied.

TDIU is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


